Name: Commission Regulation (EEC) No 2500/88 of 9 August 1988 concerning the stopping of fishing for sole by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/8 Official Journal of the European Communities 10 . 8 . 88 COMMISSION REGULATION (EEC) No 2500/88 of 9 August 1988 concerning the stopping of fishing for sole by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (2), provides for sole quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sole in the waters of ICES division VII f and g by vessels flying the flag of the United Kingdom or registered in the United Kingdom have reached the quota allocated for 1988 ; whereas the United Kingdom has prohibited fishing for this stock as from 22 July 1988 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in the waters of ICES division VII f and g by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1988 . Fishing for sole in the waters of ICES division VII f and g by vessels flying the flag of the United Kingdom or registered in , the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1988 . For the Commission Karl-Heinz NARJES Vice-President (&gt;) OJ No L 207, 29. 7. 1987, p . 1 . 0 OJ No L 375, 31 . 12. 1987, p . 1 .